Citation Nr: 1222453	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  04-05 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a bowel disorder, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for an eye disorder, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to an evaluation greater than 20 percent for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2005, a travel board hearing was held.  In August 2007, the Board denied various issues and remanded the issues of entitlement to service connection for a bowel disorder, an eye disability, and posttraumatic stress disorder (PTSD).  The Board also remanded an earlier effective date issue.  

In February 2010, the Veteran was advised that the Veterans Law Judge who conducted the October 2005 hearing was no longer at the Board.  The Veteran requested another hearing and in July 2010, a videoconference hearing was held before the undersigned.  

In September 2010, the Board granted entitlement to service connection for PTSD and denied an earlier effective date for the award of service connection for diabetes.  The issues of entitlement to service connection for a bowel disorder and an eye disorder were again remanded.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Pursuant to the duty to assist, VA has an obligation to secure Social Security Administration records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

On review, it appears that the Veteran filed for disability benefits from the Social Security Administration.  For example, a February 2002 VA outpatient record notes that the Veteran had applied for Social Security disability.  A December 2009 VA primary care note indicates that he had applied for disability through the Social Security office and one thing he applied for was because of his back.  The Board observes that the Veteran has multiple disabilities and the basis of any Social Security claim is not clear.  The Board sincerely regrets the delay occasioned by another remand, but under the circumstances of this case, records should be requested from the Social Security Administration.  See Golz.  

In January 2009, the Veteran underwent a VA eye examination.  No diabetic retinopathy was found, but diagnoses included a history of recurrent anterior uveitis left eye, epiretinal membrane left eye, and mild cataracts.  The examiner stated that none of the current eye conditions were etiologically related to military service or to diabetes mellitus.  The examiner, however, did not provide a rationale for his opinion nor did he address aggravation as specifically requested in the August 2007 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board further notes that the May 2007 Veterans Health Administration (VHA) opinion indicates that typical eye disease associated with diabetes may include cataracts.  On review, additional opinion is needed.  

The Veteran's virtual eFolder contains VA records through approximately April 2012.  On remand, additional relevant records should be obtained.  

Finally, review of the virtual eFolder shows that in June 2010, the RO continued the 20 percent evaluation assigned for diabetes mellitus with onychomycosis and erectile dysfunction.  The claims folder contains a July 2010 statement from the Veteran wherein he disagreed with the decision denying an increased evaluation for diabetes.  There is no indication that a statement of the case was furnished on this issue and thus, a remand is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request from the Social Security Administration all medical records upon which any claim or award of disability benefits was based.  All records obtained or any response received should be associated with the claims folder.  

2.  The AMC/RO should request relevant VA treatment records for the period since April 2012.  All records obtained should be associated with the claims file or the appellant's virtual eFolder.  

3.  If the AMC/RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond. 

4.  The AMC/RO should request an addendum from the January 2009 VA eye examiner.  If the examiner is unable or unwilling to provide the requested information, then an opinion should be obtained from another qualified examiner.  If additional examination is deemed necessary, it should be scheduled.

Following review of the claims folder, to include the virtual eFolder, as pertinent, or relevant records therein, the examiner is requested to opine whether any current eye disorder is at least as likely as not (i.e., there is a 50 percent or greater probability) related to active military service or events therein.  Further, the examiner should opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any eye disability (a) was caused (proximately due to or the result of), or (b) is aggravated (permanently made worse) by the Veteran's service-connected diabetes.  A complete rationale should be provided for any opinion offered.  

5.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

6.  If additional examination is scheduled, the Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

7.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issues of entitlement to service connection for a bowel disorder and for an eye disorder.  All applicable laws, regulations, and theories of entitlement should also be considered.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

8.  The AMC/RO must issue a statement of the case addressing entitlement to an evaluation greater than 20 percent for diabetes.  The Veteran is advised that the Board will not consider this issue on the merits unless a timely substantive appeal is filed.  38 U.S.C.A. § 7104 (West 2002). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________

Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


